Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                          July 23, 2019




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                              No. 52546-1-II

                               Respondent,

        v.

 TYLER JAMES SHAW,                                           UNPUBLISHED OPINION

                               Appellant.

       LEE, J. — Tyler J. Shaw appeals his sentence, arguing that the sentencing court’s

imposition of interest on nonrestitution legal financial obligations (LFOs) should be stricken. The

State concedes that the interest accrual provision should be stricken. We agree and remand to the

sentencing court to strike the provision imposing interest on nonrestitution LFOs in Shaw’s

judgment and sentence.
No. 52546-1-II


                                             FACTS

       The State charged Tyler Shaw by amended information with one count of first degree

malicious mischief. After a bench trial, the court found Shaw guilty of second degree malicious

mischief.

       The sentencing court sentenced Shaw to an exceptional sentence downward of 40 days

incarceration. The court also imposed a $500 crime victim assessment fee. Although the court

waived all other LFOs, a provision in the judgment and sentence imposed interest on LFOs and

stated that “[t]he financial obligations imposed in this judgment shall bear interest from the date

of the judgment until payment in full, at the rate applicable to civil judgments.” Clerk Papers at

24.

       Shaw appeals.

                                           ANALYSIS

       Shaw challenges the provision imposing interest on nonrestitution LFOs in light of State v.

Ramirez, 191 Wn.2d 732, 426 P.3d 714 (2018). The State concedes that the interest accrual

provision should be stricken. We accept the State’s concession.

       Legislative amendments to the LFO statutes in 2018 prohibit sentencing courts from

imposing on indigent defendants a criminal filing fee or interest accrual on the nonrestitution

portions of LFOs. RCW 36.18.020(2)(h); RCW 10.82.090; Ramirez, 191 Wn.2d at 746-747. Our

Supreme Court has held that the amendments apply prospectively, and are applicable to cases

pending on direct review and not final when the amendment was enacted. Id. at 747.

       Here, there is no dispute that Shaw is indigent and that the sentencing court did not order

restitution. Thus, we accept the State’s concession that the interest accrual provision should be



                                                2
No. 52546-1-II


stricken from Shaw’s judgment and sentence, and we remand this case to the sentencing court to

strike the LFO interest accrual provision from Shaw’s judgment and sentence.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Lee, J.
 We concur:



 Worswick, J.




 Maxa, C.J.




                                                3